FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       January 17, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 12-2191
                                              (D.C. Nos. 1:12-CV-00950-WJ-LFG &
TRACY MCARTHUR HARRIS,                               1:06-CR-01023-WJ-1)
                                                            (D. N.M.)
             Defendant-Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before GORSUCH, EBEL, and HOLMES, Circuit Judges.


      Tracy McArthur Harris, a federal prisoner, appeals the district court’s

dismissal of his motion to vacate his sentence as an unauthorized second or

successive 28 U.S.C. § 2255 motion. We deny a certificate of appealability (“COA”)

and dismiss this proceeding.

      In 2007, Mr. Harris was sentenced to 140 months’ imprisonment for drug

trafficking offenses after reaching a plea agreement. In 2008, he filed his first § 2255

motion challenging his sentence by arguing that he received ineffective assistance of

counsel in violation of the Sixth Amendment during plea negotiations. The district

*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court denied those claims. Mr. Harris then filed his second § 2255 motion in 2012,

asserting nearly identical claims as his 2008 motion. The district court concluded

that Mr. Harris was asserting unauthorized second or successive § 2255 claims and

dismissed the motion for lack of jurisdiction. See 28 U.S.C. § 2255(h) (restricting

second or successive § 2255 motions); In re Cline, 531 F.3d 1249, 1251 (10th Cir.

2008) (per curiam) (noting that district courts lack jurisdiction to decide second or

successive § 2255 claims without authorization from this court). The court also

denied both a COA and leave to proceed on appeal without prepayment of costs and

fees.

        Mr. Harris now seeks a COA from this court. To obtain one, he must show

that “jurists of reason would find it debatable whether the petition states a valid claim

of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

        When presented with an unauthorized second or successive claim, “the district

court may transfer the matter to this court if it determines it is in the interest of

justice to do so under [28 U.S.C.] § 1631, or it may dismiss the motion or petition for

lack of jurisdiction.” Cline, 531 F.3d at 1252. In this case, the district court

dismissed Mr. Harris’ motion after the court determined it was essentially a duplicate

of his first motion that was already denied. No reasonable jurist could debate that the

district court was correct in its ruling.


                                            -2-
      Accordingly, we deny a COA and dismiss this matter. We also deny

Mr. Harris’ motion to proceed on appeal without prepayment of costs or fees.


                                              Entered for the Court



                                              ELISABETH A. SHUMAKER, Clerk




                                        -3-